326 S.E.2d 30 (1985)
FORBES HOMES, INC., a North Carolina Corporation
v.
John G. TRIMPI and Trimpi, Thompson & Nash.
No. 627A84.
Supreme Court of North Carolina.
February 27, 1985.
Frank B. Aycock, Jr., Currituck, for plaintiff-appellee.
Trimpi, Thompson & Nash by Thomas P. Nash, IV, Elizabeth City, for defendants-appellants.
PER CURIAM.
The trial court entered judgment on August 3, 1983, granting the defendants' motion to dismiss under N.C.G.S. 1A-1, Rule 12(b)(6) for failure to state a claim upon which relief could be granted. A divided panel of the Court of Appeals reversed, and the defendants appealed to this Court as a matter of right.
Chief Justice Branch took no part in the consideration or decision of this case. The remaining members of this Court being equally divided, with three members voting to affirm the Court of Appeals and three members to reverse, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See State v. Johnson, 286 N.C. 331, 210 S.E.2d 260 (1974).
AFFIRMED.